COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 THN PHYSICIANS ASSOCIATION                      §
 D/B/A EL PASO PERINATOLOGY AND                                   No. 08-15-00321-CV
 FREDERICK E. HARLASS, M.D.,                     §
                                                                    Appeal from the
                   Appellants,                   §
                                                                  448th District Court
 v.                                              §
                                                                of El Paso County, Texas
 MARIO A. TISCARENO AND                          §
 MICHELLE R. TISCARENO,                                         (TC# 2014-DCV-2484)
 INDIVIDUALLY AND AS NEXT                        §
 FRIENDS FOR A.R.T., A MINOR,

                   Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in

that part of the trial court’s order denying the motion to dismiss with regard to the claims

concerning Appellee Michelle R. Tiscareno’s injuries. We therefore affirm that part of the trial

court’s order. We conclude there was error in that part of the trial court’s order denying the

motion to dismiss with regard to the claims concerning Appellee A.R.T.’s injuries. We therefore

reverse that part of the trial court’s order and remand to the trial court for further proceedings in

accordance with our opinion.

       We further order that each party bear their own appellate costs, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.